Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, filed 9 March 2021, have been acknowledged.
	The amendments to claims 1, 8, 10-11, 13, 15, 18, and 20 have been acknowledged.
	Currently, claims 1-20 are pending.

Response to Arguments
Argument:
	Kazmierczak fails to teach or suggest every element of the connectors as recited in amended independent claims 1 and 20.

Response:
	Argument is persuasive. However, this is newly amended claim language. A new rejection is presented as necessitated by amendments.

Argument:
	Kazmierczak in view of Gramza fails to teach or suggest every element of claims as recited in independent claim 13.

Response:
	This is newly amended claim language. A new rejection is presented as necessitated by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208095 A1 (Kazmierczak et al., hereinafter referred to as Kazmierczak) in view of US 2007/0167895 A1 (Gramza et al., hereinafter referred to as Gramza).
In regards to Claim 1, Kazmierczak discloses a connector, comprising:
a buckle assembly 74 (patellar strap 74) having a base part 76 (base portion);

Kazmierczak does not further disclose:
a connection interface at an end portion thereof configured to secure a textile strap.
Gramza teaches an analogous strap assembly 10 (knee support 10) (Abstract, an orthopedic support for supporting a joint of a wearer. Paragraph 0038, integral straps 22, 24), further teaching an analogous connection interface (the area around fastening elements 30) at an end portion thereof configured to secure a textile strap 30 (fastening elements 30) for the purpose of mating with complementary fastening material on the sheet of material 12 (Paragraph 0037) such that the straps and associated fastening elements secure the sheet of material on the wearer (Paragraph 0010).

In regards to Claim 2, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the strap mount 78+80 has first 78 and second 80 mount parts extending in first and second directions, respectively (Kazmierczak, Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another) for the purpose of placing one strap mount above the knee and about the wearer’s thigh, and placing the other strap mount below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount, as disclosed by Kazmierczak in view of Gramza, to extend in first and second directions, as taught by Kazmierczak in view of Gramza, in order to place one strap mount above the knee and about the wearer’s thigh, and placing the other strap mount below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
In regards to Claim 3, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the first and second directions are arranged at at least one angle that is oblique relative to a center axis of the base part (Kazmierczak, Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another. Further illustrated in Figs 3, 4, 12, and 13) for the purpose of placing one strap mount above the knee and about the wearer’s thigh, and placing the other strap mount below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).

In regards to Claim 4, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the first 78 and second 80 mount parts are pivotable relative to one another in first and second rotational directions, respectively (Kazmierczak, Paragraph 0059, the first and second straps 78, 80 attach to the medial side of the rigid frame 22. The arms 78, 80 wrap around the anterior surface of the wearer’s leg and connect to the medial side of the rigid frame 22. Further illustrated in Fig 1, wherein the two arms pivot around the anterior of the user’s leg) for the purpose of allowing the first and second mount parts to wrap above the knee and about the wearer’s thigh, and placing the other strap mount to wrap below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second mount parts, as disclosed by Kazmierczak in view of Gramza, to be pivotable relative to one another in first and second rotational directions, respectively, as taught by Kazmierczak in view of Gramza, in order to allow the first and second mount parts to wrap above the knee and about the wearer’s thigh, and placing the other strap mount to wrap below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
In regards to Claim 5, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the first 78 and second 80 mount parts are divided at least in part by a clearance (Kazmierczak, Paragraph 0041, the strap 74, illustrated in Fig 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second mount parts, as disclosed by Kazmierczak in view of Gramza, to be divided at least in part by a clearance, as taught by Kazmierczak in view of Gramza, in order to allow the first and second mount parts to wrap above the knee and about the wearer’s thigh, and placing the other strap mount to wrap below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
In regards to Claim 6, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the clearance has a tapered width (Paragraph 0041, the strap 74, illustrated in Fig 4A, is generally V-shaped when viewed in plane aspect, and includes a substantially oval-shaped base portion 76 at a vertex of the V. V shapes have a tapered width) for the purpose of overlying the wearer’s patella and providing relief for patellofemoral dysfunction (Kazmierczak, Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clearance, as disclosed by Kazmierczak in view of Gramza, to have a tapered width, as taught by Kazmierczak, in order to be appropriately shaped to overlie the wearer’s patella and providing relief for patellofemoral dysfunction (Kazmierczak, Paragraph 0041. Further illustrated in Fig 1).
In regards to Claim 7, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the strap mount 78+80 is formed from a thermoplastic elastomer (Kazmierczak, Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer) and the base part 76 is formed from a material different from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount and base part, as disclosed by Kazmierczak in view of Gramza, to be formed from a material different from the each other, as taught by Kazmierczak, in order to be flexible to wrap around a patella (Kazmierczak, Paragraph 0042) while holding a constant shape at the patella (Kazmierczak, Paragraph 0043).
In regards to Claim 8, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza does not explicitly disclose:
wherein the strap mount defines along at least one side thereof a recess resulting in a reduced thickness region.
However, Kazmierczak in view of Gramza further discloses a web 82 extends between the arms 78, 80 adjacent a base end of each (Kazmierczak, Paragraph 0041). Further, the arms pull the web 82 and the portions of the strap 62 adjacent the web 82 in a distal direction as well as a medial direction (Kazmierczak, Paragraph 0059) for the purpose of applying force to the patella to provide excellent leverage for supporting the patella Kazmierczak, (Paragraph 0059). The area that the web covers is a recess along at least one side of the strap mount (Kazmierczak, Paragraph 0041, a web 82 extends between the arms 78, 80. Further illustrated in Fig 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount as disclosed by Kazmierczak in view of Gramza to include a recess resulting in a 
In regards to Claim 9, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein end portions of the first 78 and second 80 mount parts have a greater thickness than the recess (Kazmierczak, Paragraph 0059, the arms pull the web 82 and portions of the strap 62 adjacent the web 82 in a distal direction as well as a medial direction) for the purpose of applying force to the patella to provide excellent leverage for supporting the patella (Kazmierczak, Paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount as disclosed by Kazmierczak in view of Gramza to have the end parts have a greater thickness than the recess, as taught by Kazmierczak, in order to cover the straps adjacent the web in order to apply force to the patella, providing excellent leverage for supporting the patella (Kazmierczak, Paragraph 0059).
In regards to Claim 12, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the strap mount 78+80 flares away from the buckle assembly 74 (Kazmierczak, Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another) by having a greater width than the buckle assembly (Kazmierczak, Paragraph 0044, Sliding the base portion 76 in the direction of the arrow in Fig 4A relative to the condylar shell 54 envelops a portion of the condylar shell 54 between the plate 86 and the base portion 76. Paragraph 0058, the first and second straps 78, 80 attach to the medial side of the rigid frame 22. Further illustrated in Figs 1 and 4A, wherein the base part 76 is sized to fit a condylar shell, while straps 78, 80 attach to the rigid frame 22 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount, as disclosed by Kazmierczak in view of Gramza, to flare away from the buckle assembly, as taught by Kazmierczak, in order to fit the base part onto a condylar shell, while the strap mount attaches above and below the knee (Kazmierczak, Paragraph 0058).
In regards to Claim 13, Kazmierczak discloses a strap assembly, comprising:
a connector having a buckle assembly 74 (patellar strap 74) having a base part 76 (base portion);
a strap mount 78+80 (first and second arms 78, 80) formed of a polymeric material (Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer. Preferred thermoplastic elastomers include thermoplastic urethane and thermoplastic silicone) flexibly depending from the buckle assembly (Paragraph 0057, grasping the first and second arms 78, 80, the wearer pulls the patellar strap 74 across the anterior of his or her leg. Further illustrated in Fig 1, wherein the strap mount is flexibly pulled from the base part 76), the strap mount 78+80 integrally connected to the base part 76 (Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer. Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76. Further illustrated in Fig 12) such that the base part is rigid when the strap mount bends relative thereto (Paragraph 0043, a plate 76 overlies a portion of an outside surface of the base portion 76. In certain embodiments, the plate 86 may be constructed of a semi-rigid and resilient material, such as plastic), the strap mount having at least one mount part extending away from the base part (Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another), the at least one mount part having a connection interface (the distal mount part area having apertures 90) at an end portion.


the connection interface having a thickness greater than at least a portion of the strap mount; and
at least one strap secured to the strap mount and extending therefrom at the connection interface of the at least one mount part.
Gramza teaches an analogous strap assembly 10 (knee support 10) (Abstract, an orthopedic support for supporting a joint of a wearer. Paragraph 0038, integral straps 22, 24), further teaching an analogous connection interface (the distal mount part area interfacing with fastening elements 30) having a thickness greater than at least a portion of the strap mount 22, 24 (straps 22, 24) (Paragraph 0041, the fastening material 30 is attached to the polymeric support with an adhesive. The area that overlaps the fastening material 30 and the straps 22, 24 is greater in thickness than at least a portion of the strap mount); and
at least one strap 30 (fastening elements 30) secured to the strap mount 22, 24 (straps 22, 24) and extending therefrom at the connection interface of the at least one mount part (Paragraph 0037, each of the integral straps 22, 24 has a fastening element 30 attached thereto) for the purpose of mating with complementary fastening material on the sheet of material 12 (Paragraph 0037) such that the straps and associated fastening elements secure the sheet of material on the wearer (Paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mounts as disclosed by Kazmierczak to include at least one strap secured to the strap mount at the connection interface of the at least one mount part and extending therefrom, as taught by Gramza, in order to secure the strap assembly onto the wearer with the strap (Gramza, Paragraph 0010).
In regards to Claim 14, Kazmierczak in view of Gramza discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the straps as disclosed by Kazmierczak in view of Gramza to be integrally and non-adjustably secured to the strap mount, as taught by Gramza, in order to affix the hook and loop elements to attach with each other and position them to be complementary (Gramza, Paragraph 0040).
In regards to Claim 15, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the polymeric material of the strap mount 78+80 is secured about an end portion of the at least one strap (Gramza, Paragraph 0041, the opposite surface of the fastening material of the fastening elements 30 is a flexible polymeric support. The fastening material is attached to the polymeric support with an adhesive or similar attachment technique), such that the polymeric material interlocks with a textile material forming the at least one strap (Gramza, Paragraph 0041, the fastening elements 30 are secured to a respective strap by injection molding of the polymeric support directly to the integral 22, 24 and lateral edge 32 straps) for the purpose of providing increased support and durability for the fastening elements 30, which are typically unsupported (Gramza, Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount and strap, as disclosed by Kazmierczak in view of Gramza, to be secured about such that the polymeric material interlocks with a textile material forming the at least one strap, as 
In regards to Claim 16, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the strap mount 78+80 has first 78 and second 80 mount parts extending in first and second directions, respectively (Kazmierczak, Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another), obliquely relative to a center axis of the base part (Kazmierczak, Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another. Further illustrated in Figs 3, 4, 12, and 13), and divided at least in part by a clearance (Kazmierczak, Paragraph 0041, the strap 74, illustrated in Fig 4A, is generally V-shaped when viewed in plane aspect, and includes a substantially oval-shaped base portion 76 at a vertex of the V), the at least one strap 30 (Gramza, fastening element 30) having first and second segments secured to the first 22 and second 24 mount parts (Gramza, analogous strap mount parts 22 and 24), respectively (Gramza, Paragraph 0037, each of the integral straps 22, 24 has a fastening element 30 attached thereto. Further illustrated in Fig 1) for the purpose of placing one strap mount above the knee and about the wearer’s thigh, and placing the other strap mount below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount, as disclosed by Kazmierczak in view of Gramza, to have first and second mount parts extending in first and second directions, and having at least one strap having first and second segments secured to the first and second mount parts, respectively, as taught by Kazmierczak in view of Gramza, in order to place one strap mount above the knee and about the wearer’s thigh, and placing the 
In regards to Claim 17, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the first 78 and second 80 mount parts are pivotable relative to one another in first and second rotational directions, respectively (Kazmierczak, Paragraph 0059, the first and second straps 78, 80 attach to the medial side of the rigid frame 22. The arms 78, 80 wrap around the anterior surface of the wearer’s leg and connect to the medial side of the rigid frame 22. Further illustrated in Fig 1, wherein the two arms pivot around the anterior of the user’s leg) for the purpose of allowing the first and second mount parts to wrap above the knee and about the wearer’s thigh, and placing the other strap mount to wrap below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second mount parts, as disclosed by Kazmierczak in view of Gramza, to be pivotable relative to one another in first and second rotational directions, respectively, as taught by Kazmierczak in view of Gramza, in order to allow the first and second mount parts to wrap above the knee and about the wearer’s thigh, and placing the other strap mount to wrap below the knee and about a wearer’s calf (Gramza, Paragraph 0037. Further illustrated in Kazmierczak’s Fig 1).
In regards to Claim 18, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza does not explicitly disclose:
wherein the strap mount defines along at least one side thereof a recess resulting in a reduced thickness region, an end portion of the strap mount having a greater thickness than the recess whereat the strap mount secures to the at least one strap.
However, Kazmierczak further discloses a web 82 extends between the arms 78, 80 adjacent a base end of each (Kazmierczak, Paragraph 0041). Further, the arms pull the web 82 and the portions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount as disclosed by Kazmierczak in view of Gramza include a recess resulting in a reduced thickness region, and have the end parts have a greater thickness than the recess, as taught by Kazmierczak, in order to cover the straps adjacent the web in order to apply force to the patella, providing excellent leverage for supporting the patella (Kazmierczak, Paragraph 0059).
In regards to Claim 19, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further discloses wherein the strap mount 78+80 is formed from a thermoplastic elastomer (Kazmierczak, Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer) and the base part is formed from a material different from the strap mount (Kazmierczak, Paragraph 0043, a plate 87 overlies a portion of an outside surface of the base portion 76. The indented side edge 88 is unconnected to the base portion 76, while the remaining perimeter of the plate 86 is secured to the base portion 76, for example with stitching or adhesive. In certain embodiments, the plate 86 may be constructed of a semi-rigid and resilient material, such as plastic), the at least one strap 30 (Gramza, fastening means 30) being formed from a textile material (Gramza, Paragraph 0040, the fastening material of the fastening material may be made of hook 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the strap mount, base part, and strap, as disclosed by Kazmierczak, to be a thermoplastic elastomer, a material different from the strap mount, and a textile, respectively, as disclosed by Kazmierczak in view of Gramza, in order to have flexible and elastic strap mounts (Kazmierczak, Paragraph 0042), have a semi-rigid and resilient base part for holding a constant shape, and being elastically deformed under digital pressure (Kazmierczak, Paragraph 0044), and advantageously using a hook and loop fastening mechanism (Gramza, Paragraph 0040).
In regards to Claim 20, Kazmierczak discloses a connector, comprising:
a buckle assembly 74 (patellar strap 74) having a base part 76 (base portion);
a strap mount 78+80 (first and second arms 78, 80) formed of a polymeric material ((Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer. Preferred thermoplastic elastomers include thermoplastic urethane and thermoplastic silicone) and flexibly depending from the buckle assembly (Paragraph 0057, grasping the first and second arms 78, 80, the wearer pulls the patellar strap 74 across the anterior of his or her leg. Further illustrated in Fig 1, wherein the strap mount is flexibly pulled from the base part 76), the strap mount 78+80 integrally connected to the base part 76 (Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer. Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76. Further illustrated in Fig 12) and the strap mount 78+80 flaring away from the buckle assembly 74 (Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another) by having a greater width than 
the strap mount 78+80 having first 78 and second 80 mount parts (first and second arms 78, 80) extending in first and second directions respectively (Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another) arranged at at least one angle obliquely oriented relative to a center axis of the base part (Paragraph 0041, first and second arms 78, 80 extend away from the base portion 76 and form an angle of approximately 75 degrees with respect to one another. Further illustrated in Figs 3, 4, 12, and 13);
the first and second mount parts being divided at least in part by a clearance (Paragraph 0041, the strap 74, illustrated in Fig 4A, is generally V-shaped when viewed in plane aspect, and includes a substantially oval-shaped base portion 76 at a vertex of the V) and independently moveable relative to one another (Paragraph 0059, the first and second straps 78, 80 attach to the medial side of the rigid frame 22. The arms 78, 80 wrap around the anterior surface of the wearer’s leg and connect to the medial side of the rigid frame 22. Further illustrated in Fig 1, wherein the two arms pivot around the anterior of the user’s leg);
the strap mount being formed from a thermoplastic elastomer (Paragraph 0042, the patellar strap 74 may be constructed of a flexible thermoplastic elastomer) and the base part being formed from a material different from the strap mount (Paragraph 0043, a plate 87 overlies a portion of an outside surface of the base portion 76. The indented side edge 88 is unconnected to the base portion 76, while the remaining perimeter of the plate 86 is secured to the base portion 76, for example with stitching or adhesive. In certain embodiments, the plate 86 may be constructed of a semi-rigid and resilient 
the first and second mount parts 78+80 each having a connection interface (the distal mount part area having apertures 90).
Kazmierczak does not further disclose:
a connection interface with a thickness greater than at least a portion of the strap mount to accommodate for overmold attachment of a textile strap thereto.
Gramza teaches an analogous strap assembly 10 (knee support 10) (Abstract, an orthopedic support for supporting a joint of a wearer. Paragraph 0038, integral straps 22, 24), further teaching an analogous connection interface (the distal mount part area interfacing with fastening elements 30) having a thickness greater than at least a portion of the strap mount 22, 24 (straps 22, 24) (Paragraph 0041, the fastening material 30 is attached to the polymeric support with an adhesive. The area that overlaps the fastening material 30 and the straps 22, 24 is greater in thickness than at least a portion of the strap mount) to accommodate for overmold attachment of a textile strap 30 (fastening material 30) thereto (Paragraph 0041, the fastening material 30 is attached to the polymeric support with an adhesive) for the purpose of attaching a textile strap to the strap mount (Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connection interface, as disclosed by Kazmierczak, to have a thickness greater than at least a portion of the strap mount, as taught by Gramza, in order to attach a textile strap to the strap mount (Gramza, Paragraph 0041).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208095 A1 (Kazmierczak) in view of US 2007/0167895 A1 (Gramza), and even further in view of US 2019/0314542 A1 (Ish Cassit).
In regards to Claim 10, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza further disclose wherein the first 78 and second 80 mount parts defines a set of perforations 90 (Kazmierczak, apertures 90) (Kazmierczak, Paragraph 0045, each arm 78, 80 includes four evenly spaced apertures 90), and varying in size and density of arrangement relative to their location to the base part (Paragraph 0045, each aperture 90 is substantially oval and houses an insert 92. Each insert 92 is substantially U-shaped, and is oriented within its respective aperture 90. With this configuration, each oval-shaped aperture 90 defines a relatively wider opening toward an end spaced from the insert 92, and a relatively narrower opening at an opposite end) to provide flexure of the strap mount near the base part (any aperture allows the material to flex more) for the purpose of for the purpose of keeping the aperture 90 locked onto its respective tab 94 (Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second mount parts, as disclosed by Kazmierczak, to include a set of perforations varying in individual size and density of arrangement relative to their location to the base part, as taught by Kazmierczak, in order to tension the strap that the apertures are locked onto (Kazmierczak, Paragraph 0047).
Kazmierczak in view of Gramza does not further disclose:
a set of perforations varying in individual size.
Ish Cassit teaches an analogous connector, further teaching a strap mount 1 (splint 1) defines an analogous set of perforations 8 (through-holes 8) varying in individual size and density of arrangement relative to their location of the base part (Paragraph 0084, the through-holes 8 have varying sizes and are arranged as a semi-ordered array formation. Further illustrated in Fig 1B, wherein the perforations 8 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount as disclosed by Kazmierczak in view of Gramza, to include a set of perforations varying in individual size and density of arrangement, as taught by Ish Cassit, in order to aerate the tissue beneath the device (Ish Cassit, Paragraph 0048).
In regards to Claim 11, Kazmierczak in view of Gramza discloses the invention as claimed above.
Kazmierczak in view of Gramza does not further disclose:
wherein the strap mount defines a set of perforations proximate to the base part, and varying in individual size and density of arrangement relative to their location to the base part to provide additional flexure of the strap mount near the base part.
Ish Cassit teaches an analogous connector, further teaching a strap mount 1 (splint 1) defines a set of perforations 8 (through-holes 8) proximate to the base part (the base being the center of the splint 1), and varying in individual size and density of arrangement relative to their location of the base part (Paragraph 0084, the through-holes 8 have varying sizes and are arranged as a semi-ordered array formation. Further illustrated in Fig 1B, wherein the perforations 8 are of varying individual sizes and density of arrangement) to provide additional flexure of the strap mount near the base part (the addition of through-holes allows the material to flex more) for the purpose of aeration to the tissue beneath the device (Paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the strap mount as disclosed by Kazmierczak in view of Gramza, to include a set of perforations varying in individual size and density of arrangement relative to the base part, as taught by Ish Cassit, in order to aerate the tissue beneath the device (Ish Cassit, Paragraph 0048).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        12 May 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786